MONACO, J.
Walter Cintron, who is in prison, appeals an order denying his petition to modify and suspend his child support obligation because of his imprisonment. The Florida Supreme Court has articulated the procedure to be used in considering such cases. See Dep’t of Revenue v. Jackson, 846 So.2d 486 (Fla.2003). As the Department of Revenue agrees, the trial court did not follow the procedure specified in Jackson. Accordingly, we reverse with instructions to the circuit court to reconsider Mr. Cin-tron’s motion in light of Jackson.
REVERSED and REMANDED.
SAWAYA, C.J. and PETERSON, J., concur.